TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-05-00471-CR



                                Teresa Ann Knight, Appellant

                                               v.

                                 The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 57723, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed on Appellant’s Motion

Filed: October 4, 2005

Do Not Publish